NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         APR 28 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

MYCHAEL TYRONE SHANNON,                          No. 20-16133

                Plaintiff-Appellant,             D.C. No. 2:18-cv-00161-WBS-EFB

 v.
                                                 MEMORANDUM*
IKEGBU, Chief Physician & Surgeon; S.
GATES, Chief of Appeals,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                             Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      California state prisoner Mychael Tyrone Shannon appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion a district court’s dismissal for failure to comply


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
with a court order. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002). We

affirm.

      The district court did not abuse its discretion by dismissing Shannon’s action

under Federal Rule of Civil Procedure 41(b) because Shannon failed to advise the

district court as to whether he was electing to proceed with his cognizable claims

or file an amended complaint, despite being warned that failure to do so would

result in dismissal. See id. at 640, 642-43 (discussing factors to consider in

determining whether to dismiss under Rule 41(b) for failure to comply with a court

order; this court may review the record independently to determine if the district

court abused its discretion).

      We do not consider allegations raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                      20-16133